Case 2:19-cv-00269-RBS-LRL Document18 Filed 04/20/20 Page 1 of 2 PagelD# 76

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
SUSAN LORETTA WHITAKER,
Plaintiff,

Vv. ACTION NO. 2:19cv269

ANDREW M. SAUL,
Commissioner OF Social Security,

Defendant.

FINAL ORDER

This matter comes before the court on Defendant’s Motion to
Dismiss the Plaintiff’s case for failure to prosecute her claim,
with a memorandum in support and a Roseboro Notice.
ECF Nos. 12-14.

This matter was referred to United States Magistrate Judge
Lawrence R. Leonard, pursuant to the provisions of 28 U.S.C.
§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b), to
conduct necessary hearings, including evidentiary hearings, if
necessary, and to submit to the undersigned district judge
proposed findings of fact, if applicable, and recommendations
for the disposition of the matter. The United States Magistrate
Judge’s Report and Recommendation (“R&R”), was filed on March 5,

2020. ECF No. 17. The R&R recommends that Defendant’s Motion
Case 2:19-cv-00269-RBS-LRL Document 18 Filed 04/20/20 Page 2 of 2 PagelD# 77

to Dismiss be granted, the decision of the Commissioner be
affirmed, and the matter be dismissed.

By copy of the R&R, the parties were advised of their right
to file written objections to the findings and recommendations
made by the Magistrate Judge within fourteen (14) days of the
date of service of the R&R to the objecting party. ids @t 3:
No objections were filed.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s. R&R, filed
on March 5, 2020. ECF No. 1/7. Accordingly, Defendant’s
Motion to Dismiss is GRANTED, and the Complaint is DISMISSED
pursuant to Federal Rule of Civil Procedure 41(b). The decision
of the Commissioner is AFFIRMED.

The Clerk shall enter judgment in favor of Defendant and
close the case on this court’s docket. The Clerk is DIRECTED to
send a copy of this Final Order to the Plaintiff and counsel for

the Defendant.

IT IS SO ORDERED.
ls} BY

Rebecca Beach Smith
Senior United States District Judge
REBECCA BEACH SMITH

SENIOR UNITED STATES DISTRICT JUDGE

 

April QQ, 2020
